PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/029,908
Filing Date: 9 Jul 2018
Appellant(s): Wang et al.



__________________
Benjamin J. Coon
Reg. No. 57,916
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/19/2021.

(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Appellant's arguments with regard to the rejections of claims 1-14 and 16-22 have been fully considered, but they are not deemed to be persuasive for at least the reasons addressed below. For redundancy purposes, the examiner focused the response on what it being claimed in light of the specification. Yamamoto US 10,374,539 in view of Ganeshkumar US 2015/0010163 were used to reject the limitations of claims 1-14 and 16-22.

(2) Response to Argument
(A) In response to Claims rejected under 35 USC § 112
Appellant alleges that the rejection of claims 6, 11 and 22 under 35 USC § 112 as indefinite should be reversed.

Examiner’s Response (A)
Examiner believes that the value of “n” in the expression of (n*6th) +1 order or (n*6th)-1 order is important to the invention since deriving the relationship between the harmonic n*6th and the corrective harmonic as (n*6th) ± 1 as recited in the claim would provide a clear boundary of the claim subject matter. One of ordinary skill in the art recognized that solving the expression is a matter of mere mathematical manipulation, a known practice in the art. However, Appellant still should provide a clear boundary of the value of “n” to define the limits of protection of the inventive subject matter. Clear and definite claim language is a key component in aiding the quality of an invention and in raising confidence th order would be 360 Hz and the corrective voltage if n=1 is 7 order or 5 order or both, thus 420 Hz or 300 Hz. If n=2 the corrective voltage is 11 order and 13 order, thus 660 or 780 Hz. 
One of ordinary skill in the art understands that the amount of harmonic voltage and current levels that a system can tolerate is dependent on the equipment and the source. Knowing what your system harmonic levels presently are, what the effect of new equipment being added will due to these levels, and how much of an increase in harmonic levels that your system can tolerate are valuable pieces of information that are readily attainable from modern power quality/harmonic analyzer monitoring equipment. Therefore, is essential that Appellant specifies the range of the values for “n” in order to specify if the system tolerate higher harmonic level causing failure and miss-operation of the electronic equipment or lower harmonic level. 
Thus as a final statement with respect to the rejected claims as being indefinite, Appellant would need to specify the value of “n” (even whether it’s an integer or not) to limit the scope of the invention and minimize the tolerance of the system due to an increase in harmonics level. Another issue is what if n=0? The corrective voltage would be 1 order and -1 order and 60 Hz and -60 Hz? Would these values act as correct values for the corrective voltage? Since the boundary of the claim is not defined, it 

(B) In response to Claims rejected under 35 USC § 103
Appellant with respect to independent claim 1, argues that:
 1) Yamamoto’s switching between superimposing harmonics and not superimposing harmonics is not teaching of “altering a corrective voltage”. Changing an amount of time that the voltage command is set according to first or second method is not “altering a corrective voltage”.
2) As to altering being “in response to feedback about the noise” the rejection states that the “examiner interprets the Yamamoto’s current harmonic and/or frequency order as feedback about the noise”. This position is conclusory and self-serving. A current harmonic is not feedback about noise.
3) Claim 1 recites further that the “altering of the corrective voltage includes adjusting a harmonic of the corrective voltage that is one more than a harmonic of the noise, adjusting a harmonic of the corrective voltage that is one less than the harmonic of the noise, or both” is “such that the corrective voltage is adjusted on a harmonic that is directly adjacent to the harmonic of the noise”. As an alleged teaching of this feature, the Examiner states that a “relationship between the phase of the temporary voltage command and a phase of the harmonics may be constant or variable; Examiner under the BRI, asserts that the relationship can be as one being adjacent to the other”
4) Yamamoto does not analyze noise, and certainly does not identify any harmonic of noise. Yamamoto’s superimposed harmonics cannot be relied on as teaching a corrective voltage. There is no teaching that Yamamoto monitors noise or recognizes any harmonic of noise from an electric machine.
5) An obviousness rejection cannot render the prior art unsatisfactory for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. 


Examiner’s Response (B)
With respect to Appellants arguments below, the examiner respectfully disagrees: 

1) It is known in the art that increasing switching frequency to the motor typically provides the motor with a better driving waveform. 
Yamamoto in col. 2 states that to reduce the noise caused by electromagnetic sound, an inverter is configured to drive the motor by switching a plurality of switching elements to provide a better waveform by correcting the voltage. Yamamoto in col. 2 ll. 5-23 teaches superposing the harmonics to the temporary voltage commands. Therefore, Yamamoto teaches reducing noise caused by electromagnetic sounds by switching the voltage commands between the first method of setting the voltage commands without superposing the harmonics to the temporary voltage command and the second method of setting the voltage commands by superposing the harmonics to the temporary voltage commands. See fig. 2 where it’s adding the corrective voltage at step S190 “+ Vuh, + Vvh, + Vwh”. The fact that Yamamoto states that further noise is reduced, implies that the switching is indeed altering the correcting voltage when these methods are performed. 

2) Appellant’s invention is about attenuating audible harmonic noise caused by vibration of high-frequency forces produced by electric machine. Appellant proposes attenuating this noise by altering corrective voltage in response to feedback about noise from microphone, accelerometer or feedback about vibration. 

One of ordinary skill in the art would recognized that the distortions on the voltage waveform may consist of harmonics. Therefore, the current harmonics having a high content (which can be feedback about vibration, since Yamamoto teaches reducing electromagnetic sound) can be correctly interpreted as feedback regarding noise.  

3) In the current application the harmonic of the noise is an n*6th order harmonic and the harmonic of the corrective voltage is an (n*6th) +1 order, (n*6th)-1, or both. The harmonic of the corrective voltage is directly adjacent to the harmonic of noise.
The prior art Yamamoto teaches in col. 2 ll. 24-26 that an order of the harmonics may be a multiple of three. 6 is a multiple of 3, thus Yamamoto teaches the fundamental 6th order harmonic. Fig. 2 depicts in Step S160 if F=0 is NO, then the corrective voltage known as Vuh, Vvh, Vwh are added in step S190. 
Step S180 of Fig. 2, depicts that based on the electrical angle Өe, the voltage commands are set with the superposition harmonics Vuh, Vvh and Vwh= Ah. Kh(Өe); wherein Ah is the amplitude A and kh is a coefficient. In col. 10 ll. 20-52 states that the order n of the superposition harmonics Vuh, Vvh, Vwh may be a multiple of three such as example 3, 6, 9 or may not be a multiple of three, and may be two, four, or five. Therefore, 5 is adjacent to 6 for instance and if n=1 the harmonic of the corrective voltage is 7 or 5.


4) Yamamoto as stated above teaches that there is a demand for reduction of noise, so therefore, noise is being consider. Yamamoto definitely recognizes harmonic of noise from an electric machine. Col. 1 ll. 34-35: it is possible to reduce noise cause by electromagnetic sound. Yamamoto’s art is regarding a driving device that includes an electric motor and inverter device that supplies power to the motor. Electromagnetic sound can be produced at the electric motor. Electromagnetic source noises occur at specific frequencies and have high harmonic content. When lamination of electrical steel from the stators are excited at certain frequencies, the laminations can vibrate and emit an audible noise, that is well known in the art. Furthermore, Yamamoto’s superimposed harmonics are relied on as teaching a corrective voltage since the superposition harmonics Vuh, Vvh, Vwh as shown in figure 2 are added to the fundamental voltage command when the flag F=1. 

5) The proposed modification is regarding implementing a sensor of Ganeshkumar to detect the noise. In Yamamoto col. 1 ll. 46-47, it is stated that the invention is for reducing noise caused by electromagnetic sound. Therefore, the proposed modification doesn’t change the principle of operation of Yamamoto to reduce noise caused by electromagnetic sound. 
 
(C) In response to Claims rejected under 35 USC § 103
Appellant with respect to independent claim 11, argues that the claim recites “the harmonic of the noise is an n*6th order harmonic, and the harmonic of the corrective voltage is an (n*6th) +1 order harmonic, an (n*6th)-1 order harmonic, or both.” This feature is not found in the cited art.

Examiner’s Response (C)
In the current application the harmonic of the noise is an n*6th order harmonic and the harmonic of the corrective voltage is an (n*6th) +1 order, (n*6th)-1, or both. The harmonic of the corrective voltage is directly adjacent to the harmonic of noise.
The prior art Yamamoto teaches in col. 2 ll.25-26 that an order of the harmonics may be a multiple of three. 6 is a multiple of 3, thus Yamamoto teaches the fundamental 6th order harmonic. Fig. 2 depicts if F=0, then NO, then the corrective voltage known as Vuh, Vvh, Vwh are added in step S190. 
Step S180 of Fig. 2, depicts that based on the electrical angle Өe, the voltage commands are set with the superposition harmonics Vuh, Vvh and Vwh= Ah. Kh(Өe); wherein Ah is the amplitude A and kh is a coefficient. In col. 10 ll. 20-52 states that the order n of the superposition harmonics Vuh, Vvh, Vwh may be a multiple of three such as 3, 6, 9 or may not be a multiple of three, and may be two, four, or five. Therefore, 5 is adjacent to 6 for instance and if n=1 the harmonic of the corrective voltage is 7 or 5.
Therefore, Yamamoto teaches the limitation above regarding the corrective voltage. 

(D) In response to Claims rejected under 35 USC § 103
Appellant with respect to independent claim 20, argues that the claim is patentable for at least the reasons mentioned above in response to the rejection of claim 1.

Examiner’s Response (D)
Examiner has provided all the answers above under Examiner’s Response (A) and (B) as to why claim 1 is not patentable. The same reasoning applies to independent claim 20.



E) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claim 2, argues that the Examiner’s statement that “electromagnetic sounds are audible” lacks a factual basis in the cited art. 

Examiner’s Response (E)
Yamamoto analyses noise. Yamamoto definitely recognizes harmonic of noise from an electric machine. Col. 1 ll. 34-35: it is possible to reduce noise cause by electromagnetic sound. Yamamoto’s art is regarding a driving device that includes an electric motor and inverter device that supplies power to the motor. Electromagnetic sound is produced at the electric motor. Electromagnetic source noises occur at specific frequencies and have high harmonic content. One of ordinary skill in the art would recognized that when lamination of electrical steel from the stators are excited at certain frequencies, the laminations can vibrate and emit an audible noise.

(F) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claims 3 and 12, argues that Ganeshkumar mentioning a microphone is not a rationally-based reason for modifying Yamamoto to include a microphone. 

Examiner’s Response (F)
The proposed modification is regarding implementing the microphone of Ganeshkumar to collect noise from the motor. In Yamamoto col. 1 ll. 46-47, it is stated that reducing noise caused by electromagnetic sound. Therefore, the proposed modification doesn’t change the principle of operation of Yamamoto to reduce noise caused by electromagnetic sound. Ganeshkumar also clearly states in col. 1, par. 0004-0005 that harmonic noise cancellation systems are used to cancel or reduce noise sources 

(G) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claims 4 and 13, argues that Ganeshkumar teaches an accelerometer is not a rationally-based reason for modifying Yamamoto to include an accelerometer. 

Examiner’s Response (G)
The proposed modification is regarding implementing the accelerometer of Ganeshkumar to collect noise from motor. In Yamamoto col. 1 ll. 46-47, it is stated that reducing noise caused by electromagnetic sound. Therefore, the proposed modification doesn’t change the principle of operation of Yamamoto to reduce noise caused by electromagnetic sound. Ganeshkumar also clearly states in col. 1, par. 0004-0005 that harmonic noise cancellation systems are used to cancel or reduce noise sources besides engines. Ganeshkumar was introduced to teach the use of a sensor that can pick noise, therefore, accuracy can be improved when implementing the teachings of Yamamoto. 

(H) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claims 5 and 14, argues that Ganeshkumar teaches an accelerometer is not a rationally-based reason for modifying Yamamoto to include feedback as “audible noise feedback, vibratory feedback, or both”. 

Examiner’s Response (H)
The proposed modification is regarding implementing the accelerometer of Ganeshkumar to collect noise from motor. In Yamamoto col. 1 ll. 46-47, it is stated that reducing noise caused by 

(I) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claims 6 and 22, argues that neither reference teaches or suggests the features of these claims.

Examiner’s Response (I)
In the current application the harmonic of the noise is an n*6th order harmonic and the harmonic of the corrective voltage is an (n*6th) +1 order, (n*6th)-1, or both. The harmonic of the corrective voltage is directly adjacent to the harmonic of noise.
The prior art Yamamoto teaches in col. 2 ll.25-26 that an order of the harmonics may be a multiple of three. 6 is a multiple of 3, thus Yamamoto teaches the fundamental 6th order harmonic. Fig. 2 depicts if F=0, then NO, then the corrective voltage known as Vuh, Vvh, Vwh are added in step S190. 
Step S180 of Fig. 2, depicts that based on the electrical angle Өe, the voltage commands are set with the superposition harmonics Vuh, Vvh and Vwh= Ah. Kh(Өe); wherein Ah is the amplitude A and kh is a coefficient. In col. 10 ll. 20-52 states that the order n of the superposition harmonics Vuh, Vvh, Vwh may be a multiple of three such as 3, 6, 9 or may not be a multiple of three, and may be two, four, or five. Therefore, 5 is adjacent to 6 for instance and if n=1 the harmonic of the corrective voltage is 7 or 5.
Therefore, Yamamoto teaches the limitation as claimed.

J) In response to Claims rejected under 35 USC § 103
Appellant with respect to dependent claims 7 and 16, argues that the claims recites “the harmonic of the corrective voltage is directly adjacent the harmonic of the noise.” And neither reference teaches or suggests this feature.

Examiner’s Response (J)
Step S180 of Fig. 2, depicts that based on the electrical angle Өe, the voltage commands are set with the superposition harmonics Vuh, Vvh and Vwh= Ah. Kh(Өe); wherein Ah is the amplitude A and kh is a coefficient. In col. 10 ll. 7-52 states that the order “n” of the superposition harmonics Vuh, Vvh, Vwh may be a multiple of three such as 3, 6, 9 or may not be a multiple of three, and may be two, four, or five. Therefore, 5 is adjacent to 6 for instance and if n=1 the harmonic of the corrective voltage is 7 or 5.
Therefore, Yamamoto teaches the above limitations. 



Respectfully submitted,
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.